            Case 2:21-cr-00075-MCS Document 37 Filed 03/08/21 Page 1 of 1 Page ID #:371
Submit this form by e-mail to:

CrimIntakeCourtDocs-LAC~cacd.uscourts.~ For Los Angeles criminal duty.
                                                                                                         FILED
CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.

CrimIntakeCourtDocs-RS@cacd.uscourts.~ov For Riverside criminal duty.
                                                                                                 ~~~~ Y A D _ 4   ~!~!

                                               UNITED STATES DISTRICT COi~
                                             CENTRAL DISTRICT OF CALIFORIQ~~~ ~"!- ,.H
                                                                                    t `." "'f'~ ~° ~'~~
                                                                                                       lG,
                                                                                                              ~~
                                                                                 CASE NUMBER'+'
UNITED STATES OF AMERICA
                    V.
                                                                 PLAINTIFF                                   21CR~5~~IC5- Z
                                                                                          REPORT COMMENCING CRIMINAL
 Yi CHEN
                                                                                                          ACTION
 USMS#                                                        DEFENDANT


TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on March 8, 2021 08:30                        at ~✓ AM ~PM
    or
    The defendant was arrested in the                                   District of                     on               at ❑AM ~PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:              ~Yes               0No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):                         Q Yes          ~ No

4. Charges under which defendant has been booked:
     Conspiracy, 18 USC 371; Visa Fraud, 18 USC 1546(a); and Aggravated Identity Theft, 18 USC 1028A

5. Offense charged is a:         Q Felony              ❑Minor Offense                   ❑Petty Offense            ❑Other Misdemeanor

6. Interpreter Required:         ~ No        ❑✓ Yes              Language: Mandarin

7• Year of Birth: 1987

8. Defendant has retained counsel:                 ❑No
   ✓ Yes
   ~              Name: Elizabeth Lou                                                     Phone Number: (626) 289-1490

9• Name of Pretrial Services Officer notified: Fernando Basulto

lo. Remarks (if any): Form prepared on 3/7/21. Emailed following confirmation of surrender.
11. Name: Christopher Taylor                                                 (please print)

12. Office Phone Number:(562) 254-9593                                                        13• Agency: Homeland Security Investigations
                                               pz1~0307Y765RIO
                                                             SaT~~RPTAVLOR
14. Signature:    CHRISTOPHER P TAYLOR    ~~ea1                                               15. Date: 03/08/2021

CR-64 (09/20)                                      REPORT COMMENCING CRIMINAL ACTION
